       Case 3:21-cr-01617-JLS Document 27 Filed 08/04/21 PageID.54 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
                                                   )
10 UNITED STATES OF AMERICA,                       )   CASE NO.: 21CR1617-JLS
             Plaintiff,                            )
11                                                 )
     v.                                            )   ORDER GRANTING JOINT
12                                                 )   MOTION TO CONTINUE
                                                   )
13 KATELYNN SHENEMAN,                              )   MOTION HEARING
           Defendant.                              )
14                                                 )
                                                   )
15
16         Pursuant to joint motion and good cause appearing, IT IS HEREBY
17 ORDERED that the Motion Hearing/Trial Setting set for August 13, 2021 at 1:30
18 p.m. is continued to September 17, 2021 at 1:30 p.m. Defendant shall file an
19 acknowledgement of the new hearing date by August 20, 2021.
20         For the reasons set forth in the joint motion, the Court finds that the ends of
21 justice will be served by granting the requested continuance, and these outweigh the
22 interests of the public and the defendant in a speedy trial. Accordingly, the delay
23 occasioned by this continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
24       IT IS SO ORDERED.
25 Dated: August 4, 2021
26
27
28
